Citation Nr: 1633338	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  09-39 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot disorder, to include plantar fasciitis (claimed as a right foot plantar wart/nerve condition). 


REPRESENTATION

Veteran represented by:	Cheryl R. King, Agent


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1978 to January 1981 and from January1991 to May 1991.  He had additional service in the U.S. Army Reserves from January 1981 to December 2001, with presumed periods of active duty for training (ACDUTRA) and inactive duty for training (INACDTURA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to the benefit sought on appeal.

The Veteran has perfected appeals to claims for service connection for sleep apnea, post traumatic stress disorder (PTSD), and bilateral knee disability.  He has requested a hearing on those issues and this request is in development.  

The original representative in the case was The American Legion.  In May 2014 and September 2014, the RO received an "Appointment of Individual as Claimant's Representative" (VA Form 21-22a) which appointed DAV as representative.  However, a VA Form 21-22 was received in September 2015 which appointed the agent listed on the title page as the Veteran's representative.  The Board requested clarification from the Veteran.  In response the Veteran submitted another VA Form 21-22 in August 2016 indicating the above-named agent as his representative.  

The case was remanded in March 2014 and has been returned to the Board for review.  As there was not full compliance with the requested development, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran maintains that he has a right foot disability as a result of military service.  

In the prior remand the Board requested verification of all of the Veteran's periods of ACDUTRA and INACDUTRA.  While the RO obtained the Veteran's military personnel records, these documents do not delineate whether he was on ACDUTRA and INACDUTRA.  Because the Veteran has service in the U.S. Army Reserves, it is critically necessary to determine the exact circumstances surrounding and dates of this service, including insofar as when he was on ACDUTRA and INACDUTRA. 

In the prior remand the Board requested VA examination and opinion to determine whether there was an etiological relationship between the Veteran's current right foot disability and his military service.  The Veteran was afforded a VA examination in May 2014.  The examiner indicated that there was no objective evidence of onset of a right foot disability in military service and thus, was unable to provide a nexus.  Significantly this rationale speaks more to onset of the disability (direct service connection) rather than aggravation (meaning chronically worsened) of the right foot disorder, which, is an alternative basis for granting secondary service connection.  So this additional opinion must be obtained before deciding this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Determine the exact circumstances and dates of the Veteran's periods of ACDUTRA and INACDUTRA.  Notably, reserve retirement point sheets are not adequate for this purpose.  A detailed summary should be generated and submitted to the medical staff in order to determine the dates that are needed in determining the etiology of the claimed disability.

2.  Thereafter, forward the e-file to the VA compensation examiner that provided the May 2014 opinion (or a suitable substitute if this individual is unavailable) for supplemental comments (addenda) concerning the nature and etiology of the right foot disability. 

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's right foot disability had onset during the Veteran's active military service or was caused or aggravated by a disability resulting from disease or injury incurred or aggravated while performing active duty or active duty for training, or from injury incurred or aggravated while performing inactive duty for training.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability. 

A complete rationale for the opinion should be provided. 

It may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




